Weygandt, C. J.,
concurs for the fundamental reason that the terms of Section 12431, General Code (Section 2901.42, Eevised Code), are specific in providing a defense for a person whose parent abandoned him while he was under sixteen years of age, and the General Assembly of Ohio indicated no intention to limit the important effect thereof by the merely general provisions of Section 8007-7, General Code (Section 3115.03, Eevised Code).
Taet, J., dissenting. Although I have grave doubt as to the validity of section 7 (Section 8007-7, General Code) to the extent that appellant seeks to have it applied in the instant case, unfortunately neither party, either in the Common Pleas Court, the Court of Appeals or this court, contended that it was unconstitutional. Likewise, the Court of Appeals did not pass upon the constitutionality of that section. This court should not therefore base its decision upon the conclusion that the words of section 7 should not be given effect. If the words of section 7 are applied to the *460facts of this case, the judgment of the Court of Appeals must be reversed. It is, therefore, with great reluctance that 1 must dissent from the judgment.
Hart and Stewart, JJ., concur in the foregoing-dissenting opinion.